EXHIBIT 10.3
 
EXECUTION VERSION


VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”) dated September 24, 2010, is entered
into by and among Biofuel Energy Corp., a Delaware corporation (the “Company”),
and each of the Persons listed on Schedule I attached hereto (including, with
their permitted transferees or assigns, collectively, the “Stockholders”).  This
Agreement shall become effective as of the Closing (as defined therein) of that
certain proposed registered rights offering for Series A Convertible Preferred
Stock of the Company (or depository interests in respect thereof) (the “Rights
Offering”) as further described in that certain Loan Agreement and Rights
Offering Letter Agreement, each dated as of even date herewith by and among the
Company, each of the Stockholders and the other signatories thereto (the “Loan
Agreement” and the “Rights Offering Letter Agreement”, respectively).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and respective covenants and
agreements set forth in this Agreement and other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the parties agree as follows:
 
ARTICLE I.

 
VOTING
 
Section 1.1     Agreement to Vote.  Each Stockholder hereby agrees to vote each
share of voting capital stock of the Company that such Stockholder currently
holds or subsequently acquires (hereinafter the “Stockholder Shares”), at
regular and special meetings of the Company’s stockholders (or by written
consent) in accordance with and subject to the provisions of this Agreement.
 
Section 1.2      Manner of Voting.  The voting of Shares pursuant to this
Agreement may be effected in person, by proxy, by written consent, or in any
other manner permitted by the laws of the State of Delaware.
 
Section 1.3     Grant of Proxy.  Should the provisions of this Agreement be
construed to constitute the granting of proxies, such proxies shall be deemed
coupled with an interest and are irrevocable for the term of this Agreement.
 
ARTICLE II.

 
BOARD OF DIRECTORS
 
Section 2.1     Size and Composition of Board of Directors.  The size and
composition of the Board of Directors shall be determined in accordance with the
provisions of the Company's Amended and Restated Certificate of Incorporation,
in each case as in effect from time to time (the “Restated Certificate”) and the
Company’s By-Laws.


 
1

--------------------------------------------------------------------------------

 
 
Section 2.2     Election of Non-Affiliated Directors.  Subject to the provisions
of the Restated Certificate and By-Laws, effective as of the date of the
consummation of the Rights Offering, each Stockholder agrees that at each annual
meeting of the Company’s stockholders, at any other meeting of the Company’s
stockholders at which members of the Board are to be elected, and whenever
members of the Board are to be elected by written consent, such Stockholder
shall vote or act with respect to all of its Shares so as to elect Director
nominees that are not Affiliates of any or all of the Stockholders such that at
least two (2) directors are not Affiliates of any or all of the Stockholders;
provided that the Company nominates one or more Director nominees that are not
Affiliates of any or all of the Stockholders; and provided further that there
are at least five directors on the Board.
 
Section 2.3     Approval of Increase in Authorized but Unissued Shares of Common
Stock.Each Stockholder agrees that at a meeting of the Company’s stockholders at
which the Company, if ever, proposes to amend its Restated Certificate so as to
increase the number of authorized but unissued shares of Common Stock up to an
amount of shares sufficient to enable the Company to convert all Series A
Convertible Preferred Stock issuable pursuant to the (i) Rights Offering, (ii)
the warrant(s) contemplated by the Loan Agreement and (iii) each other
transaction contemplated by the Loan Agreement, including the “Cargill
Acknowledgement Letter” described in Section 10 of the Rights Offering Letter
Agreement), which shares of Common Stock shall rank pari passu with the existing
shares of Common Stock, in favor of such proposal.
 
Section 2.4     No Limitation on Other Voting Rights.  Notwithstanding any
provision of this Agreement to the contrary, nothing in this Agreement shall
limit or restrict a Stockholder from acting in its sole discretion on any matter
other than those referred to in this Agreement.
 
ARTICLE III.

 
CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 3.1     Ownership, Authority, Etc.  Each Stockholder represents and
warrants it has full power and capacity to execute, deliver and perform this
Agreement, which has been duly executed and delivered by, and evidences the
valid and binding obligation of, such Stockholder.
 
Section 3.2     No Voting or Conflicting Agreements.  No Stockholder shall:  (a)
except as contemplated by Section 3.3 hereof, grant any proxy, (b) enter into or
agree to be bound by any voting trust, (c) enter into any stockholder agreements
or arrangements of any kind with any Person (whether or not such agreements or
arrangements are with other stockholders of the Company that are not a party to
this Agreement) or (d) act, for any reason, as a member of a group or in concert
with any other Persons in any manner which is inconsistent with the provisions
of this Agreement.
 
Section 3.3     Covenant to Vote.  Each Stockholder shall appear in person or by
proxy at any annual or special meeting of the Company’s stockholders for the
purpose of establishing a quorum, and shall vote such Stockholder’s Shares upon
any matter submitted to the Company’s stockholders in a manner not inconsistent
or in conflict with, and to implement, the terms of this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
Section 3.4      Covenants of the Company.
 
The Company agrees to use its reasonable best efforts to propose nominees for
directors that are not Affiliates of any or all of the Stockholders, so as to
enable the Stockholder to comply with its obligations contemplated by Section
2.2.
 
ARTICLE IV.

 
MISCELLANEOUS
 
Section 4.1      Term.  This Agreement shall terminate and be of no further
force or effect upon the earliest to occur of (a) at such time as the Company's
Common Stock is no longer traded on a national securities exchange, (b) five (5)
years from the date of this Agreement, (c) the date as of which the parties
hereto terminate this Agreement by the written consent of the holders of a
majority of the Stockholder Shares then outstanding on the one hand, and the
Company, on the other hand; and (d) the Stockholder Shares represent less than
15% of the Company’s issued and outstanding voting capital stock.
 
Section 4.2     Entire Agreement.  This Agreement, together with the Schedules
hereto and any certificates, documents, instruments and writings that are
delivered pursuant hereto, constitutes the entire agreement and understanding of
the parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter
hereof.  Except as provided in Section 4.3, there are no third party
beneficiaries having rights under or with respect to this Agreement.
 
Section 4.3     Binding Effect; Assignment.  The Company may not assign its
rights under this Agreement.  A transferee that is not an Affiliated Person of a
Stockholder shall not be bound by the terms and conditions of this
Agreement.  No Stockholders may transfer Stockholder Shares to an Affiliated
Person (whether by merger or otherwise by operation of law) unless such
Affiliated Person shall agree to be bound by the terms hereof pursuant to the
form set forth in Exhibit A.
 
Section 4.4     Notices.  All notices, requests and other communications
provided for or permitted to be given under this Agreement must be in writing
and shall be given by personal delivery, by certified or registered United
States mail (postage prepaid, return receipt requested), by a nationally
recognized overnight delivery service for next day delivery, or by facsimile
transmission, as follows (or to such other address as any party may give in a
notice given in accordance with the provisions hereof):
 
If to a Stockholder:
 
Greenlight Capital, Inc.
140 E. 45 Street – 24fl.
New York, New York  10017
Phone:   (212) 973-1900
Fax:  212-973-9219
Attn:  Daniel Roitman


 
3

--------------------------------------------------------------------------------

 
 
With a copy to (which does not constitute notice):
 
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York  10036
Phone:  (212) 872-1095
Fax:  (212) 872-1002
Attn:  Kerry E. Berchem, Esq.
 
If to the Company:
 
BioFuel Energy Corp.
1600 Broadway, Suite 2200
Phone: (303) 640-6500
Fax: (303) 592-8117
Attn: President
 
With a copy to (which does not constitute notice):
 
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Phone: (212) 474-1000
Fax: (212) 474-3700
Attn: Craig F. Arcella
 
All notices, requests or other communications will be effective and deemed given
only as follows:  (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day.  Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.
 
Section 4.5      Submission to Jurisdiction; Waiver of Jury Trial.
 
(a)      Submission to Jurisdiction.  Any action, suit or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal court located in the State of Delaware or any Delaware state court,
and each party consents to the non-exclusive jurisdiction and venue of such
courts (and of the appropriate appellate courts therefrom) in any such action,
suit or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such, action, suit or proceeding in any such court or that any such
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.  Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, service of
process on such party as provided in Section 4.4 shall be deemed effective
service of process on such party.


 
4

--------------------------------------------------------------------------------

 
 
(b)      Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE THAT
MAY ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY EXPRESSLY WAIVES ITS RIGHT
TO JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO
ENCOMPASS ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT
MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY REPRESENTS THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) SUCH PARTY UNDERSTANDS AND WITH THE ADVICE OF COUNSEL HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS
SECTION 4.5(b).
 
Section 4.6      Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
 
Section 4.7      Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice of law principles.
 
Section 4.8      Amendments.  The Company will amend Schedule I promptly to
reflect transfers to Affiliates as contemplated by this Agreement.  An amendment
or modification to any provision of this Agreement will require the written
consent of the Company and the holders of at least a majority of the Stockholder
Shares.
 
Section 4.9      Extensions; Waivers.  Any party may, for itself only, (a)
extend the time for the performance of any of the obligations of any other party
under this Agreement, (b) waive any inaccuracies in the representations and
warranties of any other party contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any of the agreements or
conditions for the benefit of such party contained herein.  Any such extension
or waiver will be valid only if set forth in a writing signed by the party to be
bound thereby.  No waiver by any party of any default, misrepresentation or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent such occurrence.  Neither the failure nor any
delay on the part of any party to exercise any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy preclude any other or further exercise of the
same or of any other right or remedy.


 
5

--------------------------------------------------------------------------------

 
 
Section 4.10   Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.
 
Section 4.11   Counterparts; Effectiveness.  This Agreement may be executed in
two or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.  This Agreement will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties.
 
Section 4.12   Construction.  This Agreement has been freely and fairly
negotiated among the parties.  If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement.  Any reference to any law will be deemed to refer to such law as in
effect on the date hereof and all rules and regulations promulgated thereunder,
unless the context requires otherwise.  The words “include,” “includes,” and
“including” will be deemed to be followed by “without limitation.” Pronouns in
masculine, feminine, and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires. The words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The parties intend that each representation,
warranty, and covenant contained herein will have independent significance. If
any party has breached any covenant contained herein in any respect, the fact
that there exists another covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first covenant.
 
Section 4.13   Aggregation of Stock.  All Stockholder Shares owned or acquired
by any Stockholder or its Affiliated Persons shall be aggregated together for
the purpose of determining the availability of any right under this Agreement.
 
Section 4.14   Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):


 
6

--------------------------------------------------------------------------------

 


“Affiliate” means, with respect to any Person, (i) any other Person of which
securities or other ownership interests representing more than 50% of the voting
interests are, at the time such determination is being made, owned, Controlled
or held, directly or indirectly, by such Person or (ii) any other Person which,
at the time such determination is being made, is Controlling, Controlled by or
under common Control with, such Person.  As used herein, “Control”, whether used
as a noun or verb, refers to the possession, directly or indirectly, of the
power to direct, or cause the direction of, the management or policies of a
Person, whether through the ownership of voting securities or otherwise.
 
“Person” means any individual, firm, corporation, company, partnership, trust,
incorporated or unincorporated association, limited liability company, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of any such entity.
 
Section 4.15   Incorporation of Exhibits and Schedules.  The exhibits and
schedules identified in this Agreement are incorporated by reference herein and
made a part hereof.
 
[SIGNATURE PAGE FOLLOWS]


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first above written.
 
GREENLIGHT CAPITAL OFFSHORE PARTNERS
   
By:
Greenlight Capital, Inc., its general partner
       
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer
     
GREENLIGHT CAPITAL, LP
   
By:
Greenlight Capital, LLC, its general partner
       
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer
     
GREENLIGHT CAPITAL QUALIFIED, L.P.
   
By:
Greenlight Capital, LLC, its general partner
       
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer
     
GREENLIGHT REINSURANCE, LTD.
     
By:
DME Advisor, LP, its general partner
       
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer



 
 

--------------------------------------------------------------------------------

 


GREENLIGHT CAPITAL (GOLD), LP
   
By:
DME Management GP, LLC, its general partner
       
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer
     
GREENLIGHT CAPITAL OFFSHORE MASTER (GOLD), LTD.
   
By:
DME Capital Management, LP, its general partner
       
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer



 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
STOCKHOLDER
 
Greenlight Capital, L.L.C.
 
Greenlight Capital, Inc.
 
Greenlight Capital, L.P.
 
Greenlight Capital Qualified, L.P.
 
Greenlight Capital Offshore Partners
 
DME Advisors GP, L.L.C.
 
DME Advisors, L.P.
 
Schedule I

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
ADOPTION AGREEMENT
 
This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Affiliated Transferee”) pursuant to the terms of that certain Voting
Agreement dated as of [__________ ___, 200_] (the “Agreement”) by and among the
Company and certain of its stockholders.  Capitalized terms used but not defined
herein shall have the respective meanings ascribed to such terms in the
Agreement.  By the execution of this Adoption Agreement, the Transferee agrees
as follows:
 
 
(a)
Acknowledgment.  The Affiliated Transferee acknowledges that the Transferee is
acquiring certain shares of the capital stock of the Company (the “Stock”),
subject to the terms and conditions of the Agreement;

 
 
(b)
Agreement.  The Affiliated Transferee: (i) agrees that the Stock acquired by the
Transferee, and any Stock acquired by the Affiliated Transferee in the future,
shall be bound by and subject to the terms of the Agreement, and (ii) hereby
adopts the Agreement with the same force and effect as if the Affiliated
Transferee were originally a party thereto; and

 
 
(c)
Notice.  Any notice required or permitted by the Agreement shall be given to the
Transferee at the address listed beside the Affiliated Transferee’s signature
below.

 
EXECUTED AND DATED this ______ day of _____________, 2010.
 
AFFILIATED TRANSFEREE:
   
Name:
 
Title:
 
Address:
 
Facsimile:
 



Accepted and Agreed:
   
BIOFUEL ENERGY CORP.
   
By:
 
Name:
 
Title:
 



 
A-1

--------------------------------------------------------------------------------

 